                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE


CAROLENG INVESTMENTS LIMITED,                    :
                                                 :
                        Petitioner,              :
                                                 :
                 v.                              :            Civil Action No. 1:20-cv-1793-RGA
                                                 :
BLUESTONE RESOURCES, INC.,                       :
                                                 :
                        Respondent.              :


                                      MEMORANDUM ORDER

        Pending is Respondent’s Motion to Stay Petition to Enforce Arbitration Award. (D.I.

14). The motion is fully briefed. (D.I. 15, 29, 36).

        Petitioner Caroleng obtained an arbitration award of about $8,400,000 and various other

amounts including nearly $2,000,000 in pre-award interest. Respondent Bluestone has

answered, raising various affirmative defenses to enforcement.

        The parties agree that the motion to stay proceedings is guided by the six-factor test set

out in Europcar Italia, S.p.A. v. Maiellano Tours, Inc., 156 F.3d 310, 317-18 (2d Cir.1998). (D.I.

15 at 3-4; D.I. 29 at 8-9).

        The six factors set out in Europcar (the “Europcar factors”) are:

    (1) [T]he general objectives of arbitration—the expeditious resolution of disputes and the
        avoidance of protracted and expensive litigation;
    (2) the status of the foreign proceedings and the estimated time for those proceedings to be
        resolved;
    (3) whether the award sought to be enforced will receive greater scrutiny in the foreign
        proceedings under a less deferential standard of review;
    (4) the characteristics of the foreign proceedings, including:
        (i) whether they were brought to enforce an award (which would tend to weigh in favor
        of a stay) or to set the award aside (which would tend to weigh in favor of enforcement);


                                                  1
         (ii) whether they were initiated before the underlying enforcement proceeding so as to
         raise concerns of international comity;
         (iii) whether they were initiated by the party now seeking to enforce the award in
         federal court; and
         (iv) whether they were initiated under circumstances indicating an intent to hinder or
         delay resolution of the dispute;
       (5) a balance of possible hardships to each of the parties []; and
       (6) any other circumstances that could tend to shift the balance in favor or against
       adjournment.

Europcar, 156 F.3d at 317-18 (citations omitted).

       An analysis of the six Europcar factors shows that the factors weigh in favor of granting

the motion to stay. In particular, the general objectives of litigation and important international

comity interests weigh in favor of granting the motion to stay. However, in order to limit the risk

of future hardships to Caroleng, Bluestone will be required to post a suitable security bond. Each

of the six Europcar factors is addressed below.

Factor 1 - The General Objectives of Arbitration.

       The first factor, which evaluates the general objectives of arbitration, weighs in favor of

staying the proceedings due to the danger of inconsistent results that could lead to expensive and

protracted future litigation. The court in Europcar determined that “the general objectives of

arbitration” include “the expeditious resolution of disputes and the avoidance of protracted and

expensive litigation.” Id. at 317. The court stated, “where a parallel proceeding is ongoing in the

originating country and there is a possibility that the award will be set aside, a district court may

be acting improvidently by enforcing the award prior to the completion of the foreign

proceedings.” Id.

       Bluestone argues that this factor weighs in its favor because staying the proceedings

would avoid the possibility of inconsistent results and conflicting outcomes that could trigger

protracted and expensive litigation. Bluestone highlights that if this Court allows Caroleng to



                                                  2
enforce its award but the Paris Court of Appeal reverses the arbitration award, Bluestone would

then have to return to this Court to have the Court reconsider the award. This would lead to

protracted and expensive litigation that goes against the general objectives of arbitration. In

response, Caroleng states that denying the motion to stay promotes the general objectives of

arbitration by avoiding lengthy post-award proceedings that deny the prevailing party the award

granted by the arbitral tribunal. Caroleng argues that Bluestone is unlikely to prevail in the Paris

Court of Appeal and this weighs in favor of denying the stay. Although Caroleng is correct in

noting that staying the proceedings would lead to it having to wait longer to enforce its

arbitration award, I think this concern is outweighed by the risk of inconsistent results and the

litigation that likely would ensue from any inconsistent results.

       I find that this factor weighs in favor of granting a stay.

Factor 2 - The Status of the Foreign Proceedings and the Estimated Time for those
Proceedings to Be Resolved.

       The second Europcar factor, which takes into account the status of the foreign

proceedings and the estimated time for the proceedings to be resolved, weighs in favor of staying

the proceedings. The French proceedings are already underway, and Caroleng’s burden of having

to wait a little longer to enforce its award is outweighed by the potential benefits of saving future

time and money by not having to relitigate the same issues if there is an inconsistent result

between the decisions here and in France. Bluestone states that a decision is expected before the

end of 2021 or in early 2022. Bluestone’s stance is somewhat supported by the declaration of its

French counsel, Benjamin Siino. (D.I. 37 (Siino Decl. ¶ 33)). Caroleng argues that Bluestone’s

motion to set aside the arbitration award is likely to be rejected by the Paris Court of Appeal.

Caroleng argues further that a decision will likely take at least eighteen months and that it can be

appealed to France’s highest court, which may take another two years to render a decision.

                                                  3
       I think that the second factor weighs in favor of granting the motion to stay. Caroleng’s

stance that Bluestone’s motion to set aside the arbitration award is likely to fail is not based on

any evidence, because Caroleng is unaware of the basis of Bluestone’s claim to set aside the

arbitration award. 1 Caroleng’s statement is based on mere speculation. Further, the likely period

of delay from a stay are in line with the periods of delay that other district courts have found

reasonable. See Matter of Arbitration of Certain Controversies Between Getma Int'l & Republic

of Guinea, 142 F. Supp. 3d 110, 113 (D.D.C. 2015) (finding the second Europcar factor weighed

in favor of granting a stay because there was a likelihood that the underlying proceedings would

be decided within a year of the court granting the stay); Jorf Lasfar Energy Co. v. AMCI Export

Corp., 2005 WL 3533128, at *3 (W.D. Pa. Dec. 22, 2005) (stay likely to last a year). Staying the

proceedings would result in Caroleng having to wait longer to enforce its arbitration award. But

the additional time is not dispositive of the issue; in the end, staying the proceedings is not likely

to waste time and resources and will avoid the possibility of the waste of time and resources if

the French proceedings go against Caroleng. The second factor weighs in favor of staying the

proceedings.

Third Factor - Whether the Award Sought to Be Enforced Will Receive Greater Scrutiny
in the Foreign Proceedings under a Less Deferential Standard of Review.


       The third Europcar factor, which looks at whether the award will receive greater scrutiny

under a less deferential standard of review in the foreign proceedings, weighs against granting a

stay. Neither side argues that the French courts will give any greater scrutiny under a less

deferential standard of review than a U.S. court would. (D.I. 15 at 7; D.I. 29 at 10-11). While




1
  In any event, I see a lot of lawyers in proceedings who opine to me on their chances of winning
in related proceedings. The lawyers on average have about 50% accuracy.
                                                  4
the parties argue about the significance of this joint view, I think the point is that when, for

whatever reason, a foreign court is going to give greater scrutiny under a less deferential standard

of review, that means there is an increased likelihood the award will not hold up. Thus, this

factor weighs against granting the motion to stay.

Fourth Factor - The Characteristics of the Foreign Proceedings.

        The fourth Europcar factor is further divided into four subfactors.

        The first subfactor asks whether the foreign proceedings were brought to enforce the

award (which would tend to weigh in favor of a stay) or to set the award aside (which would tend

to weigh in favor of enforcement). Europcar, 156 F.3d at 318. In France, Bluestone moved to set

aside the arbitration award. This subfactor weighs in favor of denying the motion to stay.

        The second subfactor asks whether the foreign proceedings were initiated before the

underlying enforcement proceeding so as to raise concerns of international comity. Europcar,

156 F.3d at 318. Here, Bluestone showed that it initiated the proceedings in France before

Caroleng initiated the enforcement action in this district court. Thus, following the general

principle that a court handling a second-filed action should show deference to a court handlings a

first-filed action, I think this subfactor weighs in favor of granting the stay.

        The third subfactor asks whether the foreign proceedings were initiated by the party

seeking to enforce the award in federal court. Here, the foreign proceedings were initiated by

Bluestone. The suit here was filed by Caroleng. I do not see this subfactor as having any

significance separate from the other subfactors.

        The fourth subfactor asks whether the foreign proceedings were initiated under

circumstances indicating an intent to hinder or delay resolution of the dispute. Caroleng argues

that this subfactor weighs in its favor of the stay because Bluestone’s failure to comply with



                                                   5
deadlines during the arbitration and Bluestone’s delay in informing Caroleng of its action to set

aside the judgment show that Bluestone’s intent is to hinder and delay the resolution of this

dispute. Although Bluestone did miss deadlines during the arbitration proceedings, there is no

evidence that links those delays to the current motion to stay. Further, under French law,

Bluestone was not required to inform Caroleng of the initiation of proceedings to set aside the

award because it is the duty of the clerk’s office of the Paris Court of Appeal to inform the

respondent of the initiation of proceedings. (D.I. 37 (Siino Decl. ¶ 16)). Thus, there is little

evidence that Bluestone initiated proceedings with an intent to hinder or delay resolution of the

dispute because Bluestone was legally allowed to initiate proceedings in France and has done so

in a timely and orderly fashion. Thus, this subfactor weighs in favor of granting the motion to

stay proceedings.

       Overall, the fourth Europcar factor is neutral or pretty close to it. It does not carry much

weight either way. See Getma, 142 F. Supp. 3d at 116.

Fifth and Sixth Factors- A Balance of the Possible Hardships to the Parties and Any Other
Circumstance that Could Tend to Shift the Balance in Favor of or Against Adjournment.

       The fifth and sixth Europcar factors look to the balance of hardships to the parties and

any other circumstances that weigh in favor of or against granting the motion to stay. Caroleng

argues that these factors weigh in favor of denying the stay because there is no evidence that

Bluestone would be willing to post adequate security and because Caroleng believes that

Bluestone will deplete or conceal its assets and Caroleng will not be able to recover damages

once the proceedings are finally over. Bluestone responds by denying that it will deplete or

conceal its assets and by highlighting that paying a $10,000,000 award during a global pandemic

will impose severe hardships and Bluestone might not be able to secure a refund if the Paris

Court of Appeal annuls the final award.

                                                  6
       In its Reply Memorandum, Bluestone agrees to the posting of a suitable security bond

(D.I. 36 at 7), which weighs in favor of granting the motion to stay. Further, although Caroleng

undoubtedly wants access to the final award, it has failed to show that it is suffering financial

hardship and will continue to suffer financial hardship as it awaits resolution of the dispute. See

Jorf Lasfar Energy Co., 2005 WL 3533128, at *4 (finding that fifth factor weighed in favor of

stay because defendant was willing to post a suitable bond and although plaintiff wanted access

to its award, plaintiff failed to show that it was suffering financial hardships by not having

immediate access to the award). Because of this, Bluestone’s Motion to Stay should be granted

so long as Bluestone posts suitable security that limits the risk of Caroleng being unable to

recover if it ultimately prevails. Bluestone suggests that this amount is $1,000,000, but I think

Bluestone is one zero short of what is suitable given the size of the award.

       Bluestone is given two weeks to post a $10,000,000 security bond with the Clerk of the

Court. Bluestone’s motion to stay (D.I. 14) is GRANTED when the bond is posted.

       IT IS SO ORDERED this 6th day of May 2021.



                                                      /s/ Richard G. Andrews
                                                      United States District Judge




                                                  7
